Mr. Justice Jones.
The relator in this case is the receiver of the State Bank, appointed at the instance of the State, through the attorney general, and is in duty bound to collect and administer the assets of the bank. The thirty-eight bonds in question are a part of the assets of the bank. These bonds were stolen from the custodian of the bank’s *114property by some of Sherman’s soldiers, in 1865. The treasurer of the State has, for more than twenty-four years, been enjoined from paying or funding these bonds to any one except to the receiver. Repeated advertisements have been made by the receiver, calling upon all persons holding any of these bonds to come forward and present them, with the evidence of their right to them. No one, except the receiver, has ever made claim for principal or interest, notwithstanding the bonds matured in 1879. A thorough examination of the state treasurer’s office proves that these bonds have never been paid or funded. In August, 1894, the Circuit Court for Charleston County, in a cause to which the state treasurer is a party, decreed that the bonds in question '•'•are the property of the president, directors, and company of the State Bank, and that the receiver of the said corporation is the only person entitled to fomd and collect the same from the treasurer of the State.” N o appeal was taken from this judgment. Afterwards the receiver applied to the state treasurer to fund these lost bonds, presenting this decree as his authority and voucher, and declared his willingness to accept the terms of compromise offered by the State to its creditors. The state treasurer refused to fund except upon the actual surrender of the bonds themselves. And now, pursuant to an order of the Circuit Court which rendered the said decree, the receiver has applied to this Court for mandamus to compel the state treasurer to fund these lost bonds. Mandamus lies to compel a public officer to perform a plain ministerial duty, involving no discretionary power imposed upon him by law, to the performance of which the relator has a right, and to enforce which he has no other adequate and specific legal remedy. It is clear that relator has no other adequate legal remedy. A court of competent jurisdiction has finally adjudged against the state treasurer, as a party to the cause, that the receiver owns the lost bonds specifically described, and is the only person entitled to fund the same. This adjudication of the receiver’s right to fund implies the correlative duty to fund *115by the officer charged with the funding, who was a party to the cause. The duty of funding these particular lost bonds, after this decree, was merely ministerial, and involved no exercise of discretion on the part of the state treasurer. So far as he was concerned, the decree had determined all questions of identity, ownership, and right to fund. In this very important particular, this case is peculiar, and must be distinguished from a case wherein a claimant of a right to fund lost bonds applies in the first instance to the state treasurer, and submits to him the evidence of his right to fund. In such case, clearly the state treasurer could not be compelled by mandamus to fund, as there is no law imposing that duty upon him. It is true, that there is no general statute in this State providing for the funding of lost bonds. But a ministerial duty flowing from a decree of a court of competent jurisdiction is as effectually imposed by law, upon an officer bound by the decree, as if the duty had been enjoined by statute. Otherwise, the judicial department is not a co-ordinate branch of the government. The Court’s action, within its jurisdiction, is the State’s action, just as fully as a statute within legislative jurisdiction. The legal right of the relator, under the judgment of the Court, can be no less sacred in this Court than it would be if the legislature had declared, in the language of the judgment, the receiver’s title to the bonds and his right to fund them. Nor does the fact that the House failed to pass the Senate joint resolr'" n to authorize the state treasurer to fund these lost bonds alter or affect the legal right of the receiver under the judgment. The failure or-refusal of the House to agree to the affirmative relief proposed by the Senate, cannot be made a basis for the denial of the receiver’s right. If the receiver has an adequate remedy under these proceedings, as I think he has, legislative action was unnecessary, and, therefore, the failure of the legislature to grant affirmative relief is irrelevant to the question at issue.
But it is said that in this case the duty of the state treasurer is to be ascertained wholly from the funding acts men*116tioned, and that since these acts speak of 'the “surrender” of bonds authorized to be funded, the state treasurer has no duty to fund without the actual surrender of the bonds themselves. I think the better view is that the state treasurer’s duty as to these particular lost bonds is to be ascertained from the funding act, and from the final decree of the Court to which he was a party. Viewed in this light, the actual surrender by the receiver of the debt evidenced by the bonds, the property of the receiver, would be a surrender of the bonds. In the case of Ex parte Barnwell, 8 S. C., 264, the Supreme Court of this State had occasion to consider the meaning of the word surrender, as applied to “interest orders, upon interest due upon certificates of stock,” under the second section of the funding act of 1873. The Court said: “In point of fact, no such orders were attached to the certificates, and when the legislature, through the act, speaks of the ‘surrender’ of such certificates, it meant nothing more than that the holder, on receiving his coupon bonds or certificate of stock to the amount of fifty per centum for his interest due, should deliver to the treasurer an order to fund it as required by the act; so that it might be shown that the interest which had accrued on his old certificate had been paid and satisfied by the delivery of the new one, in conformity with the prescribed directions.” Here, then, the inability of the creditor to produce and surrender an “interest order” on his certificate of stock did not prevent the funding of the interest due on the stock up to its maturit3q although the act in terms required such surrender. A surrender by the creditor of his claim or right to interest in such a way as to show that the interest due on the certificates of stock had been paid by the new certificate, was within the terms of the act. So, in the present case, it seems to me, when the true owner of these lost bonds presents to the funding officer the judgment of a court of competent jurisdiction, to which the funding officer is a party, fully describing and identifying the bonds, and adjudging the claimant’s title to them and right to fund *117them, and declared his willingness to surrender his claim or debt represented by the bonds, that he is within the terms and meaning of the funding act. If he is not squarely within the letter of the act, the judgment of the Court establishing the ownership of the lost bonds and right to fund them, supercedes a literal compliance with the act.
I think, therefore, that the relator is entitled to the writ of mandamus.